This cause, which is pending in this court at its place of session at Wytheville, having been fully heard but not determined at said place of session, this day came here the parties by counsel, and the court having maturely considered the transcript of the record of the award aforesaid and arguments of counsel, and being equally divided in opinion as to the judgment to be entered in the premises, in pursuance of the act of Assembly in such cases made and provided, it is considered that the said award be and is hereby affirmed, and that the appellants pay to the appellee damages according to law, and also her costs by her expended about her defence herein.
*674Which is ordered to be entered in the order book here and forthwith certified to the clerk of this court at Wytheville, who will enter this order in the order book there and certify it to the said Industrial Commission.

Affirmed by a divided court.